DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was inherited from another Examiner
This application was inherited from another Examiner.

Acknowledgement of Applicant’s Amendments
The amendments made in the claims in the Amendment filed October 22, 2021 have been received and considered by Examiner.
New claims 22-24 presented in the Amendment filed October 22, 2021 have been received and considered by Examiner.

Note on Claim Interpretation
Examiner interprets “a metal reinforcing layer directly around an inner polymeric sealing sheath” of claims 1 and 18 as requiring that the metal reinforcing layer is in contact with the inner polymeric sealing sheath.


WITHDRAWN REJECTIONS
The 35 U.S.C. 103 rejection of the claims as being unpatentable over Epsztein et al. (WO 2013/128097) in view of Polypropylene BE60-7032 data sheet (08-2016) has been withdrawn due to Applicant’s amendments in claim 1 in the Amendment filed October 22, 2021 (insertion in claim 1 of “directly” [line 2 of claim 1] and “comprises only one layer” [lines 3-4 of claim 1; “wherein the inner polymeric sealing sheath comprises only one layer”]). Epsztein et al. (WO 2013/128097) does not teach or suggest a layer structure as currently claimed in claim 1. Intermediate sheath 4 of Epsztein et al. is between pressure sheath 3 and pressure vault 5 and/or armor tensile layers 6 and 7, so the metal reinforcing layers 5 and/or 6,7 are not directly around (not in contact with, see Note of Claim Interpretation above) the pressure sheath 3.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 13, 14, 18, 19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Do (US 2015/0030295) in view of Polypropylene BE60-7032 data sheet (08-2016).
In regard to claim 1, Do teaches an underwater pipe for the transport of hydrocarbons (see, for example, paragraphs 0030 and 0062) comprising a metal reinforcing layer (any of (a) pressure vault 38, (b) at least one armor layer 34A,34B when vault 38 is not present or (c) the combination of vault 38 and at least one armor layer 34A,34B; see, for example, paragraphs 0064 and 0074 and Fig. 2 (vault 38 is not shown in Fig. 2, but is clearly taught in the embodiment disclosed in paragraph 0064), and inner polymeric sealing sheath (internal sheath 32) and internal metal carcass 36 (see, for example, paragraphs 0064 and 0065, the carcass 36 is a metal carcass, see paragraphs 0009, 0067 and 0070). The inner polymeric sealing sheath (internal sheath 32) comprises only one layer. Also see paragraph 0009 of Do, for a teaching of a preferred embodiment of the invention of Do, which corresponds to embodiment (c) above ((c) the combination of vault 38 and at least one armor layer 34A,34B):
In order to use the flexible lines in these types of applications, it is necessary to reinforce them considering the forces and pressures applied on the line. For this purpose, the flexible pipes generally include, from the inside to the outside, a metal carcass in order to spread out the crushing radial forces, an internal sealing sheath in polymer, for containing the transported fluid, a pressure vault in order to resist the internal pressure of the transported fluid in the internal sheath, and balanced armor plies for spreading the axial tensile loads.
Do teaches that a suitable material for the inner polymeric sealing sheath (internal sheath 32) is a polyolefin (paragraph 0065).

	Do is silent with regard to the polyolefin being a polypropylene that is a homopolymeric polypropylene that has a density greater than 0.900 g/cm3 and a melt index measured at 230°C under a mass of 2.16 kg of less than 10 g/10 minutes.

	BE60-7032 discloses a high molecular weight, low melt flow rate polypropylene that has excellent impact strength even at low temperatures, increased hydrostatic strength and improved chemical resistance. The polypropylene can be used in pressure pipes. The polypropylene has a density of 905 kg/m3 and a melt flow rate (230°C/2.16kg) of 0.30 g/10 min. (BE60-7032).

	Do (for example, at paragraph 0009) and BE60-7032 both disclose the use of pressure pipes. Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have utilized the polypropylene of BE60-7032 as the polyolefin of the inner polymeric sealing sheath (internal sheath 32) of Do in order to form an inner polymeric sealing sheath that has excellent impact strength, hydrostatic strength, and chemical
resistance as taught by BE60-7032.

	In regard to claim 2, Do and BE60-7032 teach the pipe as discussed above in regard to claim 1. The polypropylene of BE60-7032 has a density of 905 kg/m3 and a melt flow rate (230°C/2.16kg) of 0.30 g/10 min (BE60-7032).

	In regard to claim 3, Do and BE60-7032 teach the pipe as discussed above in regard to claim 1. BE60-7032 discloses that the polypropylene has a melting temperature of 200-230 °C (BE60-7032).

	In regard to claim 4, Do and BE60-7032 teach the pipe as discussed above in regard to claim 1. BE60-7032 discloses that the polypropylene has a fine grained beta-modification crystalline structure (BE60-7032). The polypropylene of BE60-7032 is the same polypropylene that is used by the applicant [Table 1]. Thus, it naturally flows that the polypropylene of the pipe taught by Do and BE60-7032 as discussed above in regard to claim 1 has a crystallinity of at least 40%.

	In regard to claim 5, Do and BE60-7032 teach the pipe as discussed above in regard to claim 1. BE60-7032 discloses that the polypropylene has a fine grained beta-modification crystalline structure (BE60-7032). The polypropylene of BE60-7032 is the same polypropylene that is used by the applicant [Table 1]. Thus, it naturally flows that the polypropylene of the pipe taught by Do and BE60-7032 has a swelling rate of less than 30% by weight when it is brought into contact with Biofree EN 590 diesel at 110°C for 6 hours.

	In regard to claim 6, Do and BE60-7032 teach the pipe as discussed above in regard to claim 1. BE60-7032 discloses that the polypropylene is an isotactic
homopolymeric polypropylene (BE60-70372).

	In regard to claim 7, Do and BE60-7032 teach the pipe as discussed above in regard to claims 1 and 6. BE60-7032 discloses that the polypropylene has a fine grained beta-modification crystalline structure (BE60-7032). The polypropylene of BE60-7032 is the same polypropylene that is used by the applicant [Table 1]. Thus, it naturally flows that the polypropylene of the pipe taught by Do and BE60-7032 has an isotacticity rate of at least 93%.

	In regard to claim 8, Do and BE60-7032 teach the pipe as discussed above in regard to claims 1 and 6. BE60-7032 discloses that the polypropylene has a fine grained beta-modification crystalline structure (BE60-7032). The polypropylene of BE60-7032 is the same polypropylene that is used by the applicant [Table 1]. Thus, it naturally flows that the polypropylene of the pipe taught by Do and BE60-7032 has a crystalline morphology more than 50%
of the beta type.

	In regard to claim 10, Do and BE60-7032 teach the pipe as discussed above in regard to claim 1. Since Do discloses that the internal sheath 32 is formed of a polyolefin (paragraph 0065), and the polypropylene proposed for the polyolefin of Do is the polypropylene homopolymer of BE60-7032, the internal sheath 32 would comprise greater than 50 wt% of polypropylene.

In regard to claim 13, Do and BE60-7032 teach the pipe as discussed above in regard to claim 1. Do teaches that the pipe is flexible (see, for example, paragraph 0001) and that the armor plies 34A, 34B have a long-pitch winding of at least one wire with non-contiguous turns (paragraph 0012 and Fig. 2).

In regard to claim 14, Do and BE60-7032 teach the pipe as discussed above in regard to claims 13 and 1. Armor plies 34A, 34B correspond to the claimed at least one layer of tensile armor, internal sheath 32 corresponds to the inner polymeric sealing sheath, and carcass 36 corresponds to the claimed metal carcass (see, for example, paragraphs 0064 and 0065, the carcass 36 is a metal carcass, see paragraphs 0009, 0067 and 0070).
	
	In regard to claim 18, Do and BE60-7032 teach the pipe as discussed above in regard to claim 1. Since Do discloses that the internal sheath 32 is formed of a polyolefin (paragraph 0065), and the polypropylene proposed for the polyolefin of Do is the polypropylene homopolymer of BE60-7032, the internal sheath 32 would comprise greater than 50 wt% of polypropylene, and one of ordinary skill in the art would have reasonably expected that one, some or all of the additives recited in claim 18 would be the only addition/s to the polypropylene resin, and that it/they would be added within the relative amount ranges recited in claim 18, since the relative amount ranges recited in claim 18 encompass and/or correspond to known relative amount ranges for those additives to polymeric compositions such as polypropylene compositions.

In regard to claim 19, Do and BE60-7032 teach the pipe as discussed above in regard to claims 18 and 1. Do teaches that the pipe is flexible (see, for example, paragraph 0001) and that the armor plies 34A, 34B have a long-pitch winding of at least one wire with non-contiguous turns (paragraph 0012 and Fig. 2).

	In regard to claim 22, Do and BE60-7032 teach the pipe as discussed above in regard to claim 1. Do teaches that the pipe is flexible (see, for example, paragraph 0001) and that the pressure vault 38 consists of longitudinal elements wound with a short pitch (paragraphs 0011, 0071 and 0072).

In regard to claim 23, Do and BE60-7032 teach the pipe as discussed above in regard to claims 22 and 1. Armor plies 34A, 34B correspond to the claimed at least one layer of tensile armor, pressure vault 38 correspond to the claimed pressure vault 38, internal sheath 32 corresponds to the inner polymeric sealing sheath, and carcass 36 corresponds to the claimed metal carcass (see, for example, paragraphs 0064 and 0065, the carcass 36 is a metal carcass, see paragraphs 0009, 0067 and 0070).

	In regard to claim 24, Do and BE60-7032 teach the pipe as discussed above in regard to claims 18 and 1. Do teaches that the pipe is flexible (see, for example, paragraph 0001) and that the pressure vault 38 consists of longitudinal elements wound with a short pitch (paragraphs 0011, 0071 and 0072).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Do (US 2015/0030295) in view of Polypropylene BE60-7032 data sheet (08-2016), and in further view of Pasquier et al. (US 2016/0123504).
	Do and BE60-7032 teach the pipe as discussed above in regard to claim 1 (in regard to claim 15) and claim 18 (in regard to claim 20).
	While Do does not teach that the metal reinforcement (which may only be armor plies 34A,34B, pressure vault 38 is not required) may consist of a metal tube, thus making the pipe a rigid pipe, Pasquier et al. teach a pipe for transporting petroleum (paragraph 0001) where the tube includes reinforcing elements including carcass 1 (paragraph 0083), and a sealing sheath 2 (paragraph 0084), where sealing sheath 2 and carcass 1 are the innermost layers of the pipe. Pasquier et al. teach that a metal tube may be included to make the pipe rigid. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have replaced the armor plies 34A,34B of Do with the metal tube of Pasquier et al. in order to make the pipe taught by Do and BE60-7032 a rigid pipe when rigidity is desired for the intended use of the pipe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788